IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10996
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DOMINGO MORA-HINOJOS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 6:00-CR-21-1-C
                        --------------------
                          February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Domingo Mora-Hinojos (“Mora”) appeals his sentence following

his guilty-plea conviction for illegally reentering the United

States after having been deported, in violation of 8 U.S.C.

§ 1326.   Mora argues that a prior aggravated-felony conviction is

an element of the offense of reentry following deportation after

an aggravated-felony conviction in violation of § 1326(b) and

that, because the indictment to which he pleaded guilty failed to

allege a prior felony conviction, his sentence is illegal.     Mora

concedes that his argument is foreclosed by United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10996
                                -2-

Almendarez-Torres, 523 U.S. 224 (1998), but he argues that

Apprendi v. New Jersey, 120 S. Ct. 2348, 2362 (2000), casts doubt

on Almendarez-Torres and asserts that he is raising the argument

to preserve it for Supreme Court review.

     Although the Supreme Court noted in Apprendi that, arguably,

Almendarez-Torres was incorrectly decided, the Court expressly

declined to overrule Almendarez-Torres.    Apprendi, 120 S. Ct. at

2362-63 & n.15; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), petition for cert. filed (U.S. Jan. 26, 2001) (No.

00-8299).   This court is compelled to follow the precedent set in

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”   Dabeit, 231 F.3d at 984 (internal

quotation and citation omitted).   The district court’s judgment

is therefore AFFIRMED.